UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7364



JAMES ALVIN BOULWARE,

                                              Plaintiff - Appellant,

          versus


B. EZELL; CHARLES MCQUEEN; RICHARD TROMBLEY;
SAURE ROBINSON; DANIELL SHAW,

                                             Defendants - Appellees,

          and


TOM SMITH; JASON ELLIS; BONNIE HAYS; DAVID
MITCHELL,

                                                          Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-99-226-1-MU)


Submitted:   January 16, 2003             Decided:   January 23, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
James Alvin Boulware, Appellant Pro Se.    Monica Foust Speight,
Jonathan A. Berkelhammer, SMITH MOORE, L.L.P., Greensboro, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James Alvin Boulware appeals the district court’s orders

dismissing his due process claim alleging that he was denied access

to certain legal materials; and granting summary judgment to the

Defendants and denying relief on his 42 U.S.C. § 1983 (2000)

complaint.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.   See Boulware v. Ezell, No. CA-99-226-1-MU (W.D.N.C. filed

May 30, 2000 & entered May 31, 2000; filed Aug. 30, 2002 & entered

Sept. 3, 2002).     We deny Boulware’s motion for appointment of

counsel.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED



                                 2